                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT




 ALI RICHARD,
                                                        CASE NO. 3:18-cv-1451 (CSH)
                Plaintiff,
  v.

 STEVEN R. STROM, NANCY
 O’BRASKEY, REVEREND WILLIAMS,
 KARL LEWIS, JOHN ALDI, SCOTT ERFE,                          NOVEMBER 19, 2018
 MICHAEL BIBENS, WILLIAM
 MULLIGAN, DEPUTY WARDEN
 MUDANO, COMMISSARY SERVICE
 MANAGER FAILLA, COUNSELOR
 SUPERVISOR BLANCHARD,
 CORRECTIONAL OFFICER WHITE, and
 MAILROOM PERSONELL NORTON,

                Defendants.



                                 INITIAL REVIEW ORDER

HAIGHT, Senior District Judge:

       Plaintiff Ali Richard, currently incarcerated at MacDougall-Walker Correctional

Institution (“MacDougall-Walker”) in Suffield, Connecticut, has commenced this action pro se

pursuant to 42 U.S.C. § 1983. Plaintiff names thirteen officials at MacDougall-Walker as

Defendants in their individual and official capacities: Steven R. Strom, Nancy O’Braskey,

Reverend Williams, Karl Lewis, John Aldi, Scott Erfe, Michael Bibens, William Mulligan,

Deputy Warden Mudano, Commissary Service Manager Failla, Counselor Supervisor Blanchard,

Correctional Officer White, and Mailroom Personnel Norton. Plaintiff contends that Defendants

violated his right to freely exercise his religion, discriminated against him on the basis of his
religion, denied him equal protection of the laws, deprived him of property in violation of due

process, and retaliated against him.       He seeks declaratory and injunctive relief from the

Defendants in their official capacities and monetary relief from the Defendants in their individual

capacities. [See Doc. 6 at ¶ 1.]

       Richard’s motion to proceed in forma pauperis was granted on August 31, 2018. [See

Doc. 5.] Richard filed an Amended Complaint as a matter of course on September 18, 2018 (the

“Amended Complaint”). [See Doc. 6.] The Court now reviews Richard’s Amended Complaint

to determine whether his claims may proceed under 28 U.S.C. § 1915A. For the reasons set

forth below, the Court dismisses Plaintiff’s Amended Complaint in part.

I.     Standard of Review

       Under 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint against

governmental actors and “dismiss . . . any portion of the complaint [that] is frivolous, malicious,

or fails to state a claim upon which relief may be granted,” or that “seeks monetary relief from a

defendant who is immune from such relief.” See 28 U.S.C. § 1915A(b)(1)-(2). Although highly

detailed allegations are not required, the complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S 544, 570 (2007)); see also Allco

Fin. Ltd. v. Klee, 861 F.3d 82, 94 (2d Cir. 2017). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. However, the Court is

not “bound to accept conclusory allegations or legal conclusions masquerading as factual

conclusions.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation

                                                  2
marks and citation omitted). Accordingly, a Complaint “that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555).

       With respect to pro se litigants, it is well-established that pro se pleadings “must be

construed liberally and interpreted to raise the strongest arguments that they suggest.” Matheson

v. Deutsche Bank Nat’l Tr. Co., 706 F. App’x 24, 26 (2d Cir. 2017) (per curiam) (internal

quotation marks and citation omitted); see also Boykin v. KeyCorp., 521 F.3d 202, 214 (2d Cir.

2008) (“‘A document filed pro se is to be liberally construed and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.’” (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007))); Abbas v. Dixon, 480 F.3d 636,

639 (2d Cir. 2007) (“In reviewing a pro se complaint, the court must assume the truth of the

allegations, and interpret them liberally to “raise the strongest arguments [they] suggest[].”).

Even in a pro se filing, however, “threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice,” nor may the Court “invent factual

allegations” that the plaintiff has not pleaded. Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.

2010) (internal quotation marks and citation omitted).

II.    Plaintiff’s Allegations

       The factual allegations contained in Plaintiff’s complaint are recounted below, recited in

the light most favorable to Plaintiff.

       Plaintiff is a Moorish-American and diligently practices his Moorish religion. [Doc. 6 ¶

20.] The staff at MacDougall-Walker permit inmates of the Moorish Science religion to practice

their faith individually using books, religious newspapers, audio recordings, and other items. [Id.

                                                  3
¶ 21.]

         On or about December 14, 2017, Plaintiff submitted a written request to Defendant

Williams, the Director of Religious Services for the Department of Correction, seeking to

purchase a fez to be used during religious practice. [Id. ¶ 22.] In the Moorish religion, a fez is

believed to symbolize spiritual and physical aspects of life and to provide spiritual protection.

[Id. ¶ 23.] It is an “essential component of the Moorish religion and a requirement for all

Moorish practitioners.” [Id.]

         On February 5, 2018, Plaintiff received written notification from Defendant Lewis that all

ten members of the Religious Review Committee (the “Committee”)—Defendants Strom,

O’Braskey, Williams, Lewis, Aldi, Erfe, Bibens, Mulligan, Mudano, and Failla (the “Committee

Defendants”)—had denied his request to purchase the fez due to safety and security concerns.

[Id. ¶ 24.] Plaintiff appealed the decision, arguing that the fez is an essential component of his

religion and that the security concerns were unfounded. [Id. ¶ 25.] Plaintiff also noted that the

Committee had previously approved requests from Nation of Islam and Five Percenter inmates to

purchase crowns, which were similar to the fez in design. [Id.] The appeal was denied. [Doc. 6

¶ 26.] As a result, Plaintiff has been unable to freely and fully practice his religion. [Id. ¶ 27.]

         During this time, Plaintiff had been communicating with K. Bin Bey, the Grand Mufti of

the Moorish Science Temple of America. [Id. ¶ 28.] On February 16, 2018, Plaintiff received a

letter from the Grand Mufti. [Id. ¶ 29.] Mailroom personnel White and Norton had torn the

return address from the envelope. [Id. ¶¶ 29, 32.] Plaintiff immediately reported the issue to the

unit officer delivering the mail and submitted a written informal complaint to the deputy warden.

[Id. ¶ 30.] Defendant Blanchard, the mailroom supervisor, responded to Plaintiff’s complaint

                                                  4
and assured him that it would not happen again. [Id. ¶ 31.] On March 23, 2018, Plaintiff

received another letter from the Grand Mufti. [Id. ¶ 33.] Again, the return address had been torn

off the envelope. [Id.] Plaintiff filed a grievance which was denied initially and on appeal. [Id.

¶¶ 34-35.]

       Plaintiff also alleges that he ordered a book entitled “Nationality, Birthrights, and

Jurisprudence” in January 2018. [Doc. 6 ¶ 39.] The book “explains the legal process for

becoming a Moorish-american, which the plaintiff must claim as his nationality in order to be

recognized as a member of the Moorish Science Temple of America.” [Id. ¶ 40.] Staff at

MacDougall-Walker did not permit the book to enter the facility, telling the Plaintiff that the

Media Review Committee had placed the book on the rejection list on July 21, 2015 based on

safety and security concerns. [Id. ¶ 41; id. at 28.] Plaintiff appealed the decision and, on July 9,

2018, the Director of Security at MacDougall-Walker informed him that the book had been re-

evaluated and the Media Review Committee’s prior rejection overturned. [Id. ¶¶ 42-43.]

However, Defendants Blanchard, White and Norton (the “Mailroom Defendants”) returned the

book to the vendor in retaliation for the plaintiff previous complaints regarding mail issues,

falsely claiming that they did not receive the plaintiff’s appeal within the time permitted for

filing. [Id. ¶¶ 44-45.]

III.   Discussion

       Plaintiff includes three counts in his Amended Complaint. In the first count, Plaintiff

includes all federal constitutional claims. He contends that all Defendants violated his right to

freely practice his religion under the Free Exercise Clause and Establishment Clause of the First

Amendment and discriminated against him because of his religion in violation of the Fourteenth

                                                 5
Amendment Equal Protection Clause. He also alleges that the Mailroom Defendants deprived

him of his religious book without affording him due process in violation of the Fifth

Amendment, and retaliated against him for filing a grievance in violation of his rights under the

First Amendment. In the second count, Plaintiff contends that all Defendants violated his rights

under the Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C.

§ 2000cc-2 by interfering with his purchase of the book and fez and by removing the return

address from his correspondence with the Grand Mufti. In the third count the plaintiff asserts

state law claims against all Defendants for religious discrimination and equal protection

violations under Article First §§ 3 and 20 of the Connecticut Constitution, and against the

Mailroom Defendants for due process and free speech violations under Article First §§ 8 and 14

of the Connecticut Constitution.

       For the reasons discussed below, the Court will allow Plaintiff’s Free Exercise and

RLUIPA claims to proceed against all Defendants with respect to Plaintiff’s attempts to procure

a fez and religious book. It will also permit Plaintiff’s Establishment Clause and Equal

Protection claims to proceed against the Committee Defendants, and his retaliation claims under

the U.S. and Connecticut Constitutions to proceed against the Mailroom Defendants. However,

the Court declines to exercise supplemental jurisdiction over Plaintiff’s claims under Article First

§§ 3, 8, and 20 of the Connecticut Constitution. Additionally, Plaintiff’s Equal Protection,

Establishment Clause, and due process claims against the Mailroom Defendants, as well as all

claims arising out of the Mailroom Defendants’ purported removal of a return mailing address,

will be dismissed for failure to state a claim upon which relief may be granted.



                                                 6
            A. First Amendment Free Exercise Claims Against All Defendants

        Plaintiff argues that Defendants’ denial of permission to purchase a fez, interference with

his purchase of a religious book, and removal of the return address from a letter from the Grand

Mufti each violates his right to free exercise of his religion under the First Amendment of the

United States Constitution. “Inmates clearly retain protections afforded by the First Amendment,

including its directive that no law shall prohibit the free exercise of religion.” O’Lone v. Estate

of Shabazz, 283 U.S. 342, 348 (1987); see also Ford v. McGinnis, 352 F.3d 582, 588 (2d Cir.

2003) (“Prisoners have long been understood to retain some measure of the constitutional

protection afforded by the First Amendment’s Free Exercise Clause.”). But a prisoner’s right to

exercise his religion is not absolute, and must be balanced against “the interests of prison

officials charged with complex duties arising from administration of the penal system.” Id.

(quoting Benjamin v. Coughlin, 905 F.2d 571, 574 (2d Cir. 1990)). Accordingly, a prisoner’s

free exercise claim must be judged “under a ‘reasonableness’ test less restrictive than that

ordinarily applied: a regulation that burdens a protected right passes constitutional muster if it is

reasonably related to legitimate penological interests.” Salahuddin v. Goord, 467 F.3d 263, 274

(2d Cir. 2006) (internal quotation marks and citation omitted).

        To state a First Amendment free exercise claim, Plaintiff “must make a threshold

showing that ‘the disputed conduct substantially burden[ed] his sincerely held religious beliefs.’”

Washington v. Gonyea, 538 F. App’x 23, 26 (2d Cir. 2013) (quoting Salahuddin, 467 F.3d at

274-75).1 Specifically, he must allege facts showing that he sincerely holds a particular belief,



        1
            The Second Circuit has expressed uncertainty as to the continued viability of this threshold showing in
light of the Supreme Court’s decision in Emp’t Div. v. Smith, 494 U.S. 872 (1990). See Holland v. Goord, 758 F.3d
                                                         7
that the belief is religious in nature, and that the challenged action substantially burdened his

exercise of that belief. See Ford, 352 F.3d at 588-91. A belief is substantially burdened where

the state has “put[] substantial pressure on an adherent to modify his behavior and to violate his

beliefs.” Forde v. Zickefoose, 612 F. Supp. 2d 171, 177 (D. Conn. 2009) (internal quotation

marks and citation omitted). In considering whether a prisoner has made the required showing,

the court does not “evaluate the objective reasonableness of the prisoner’s belief” but considers

only whether the prisoner “sincerely holds a particular belief and whether the belief is religious

in nature.” Ford, 352 F.3d at 590.

         Plaintiff alleges that he is a “devout Moorish-american” [sic] and “diligently practices his

Moorish religion,” including through correspondence with a Moorish religious leader. [Doc. 6 ¶

20.] Plaintiff further alleges that a fez is believed to provide spiritual protection, is an essential

component of the Moorish religion, and is a requirement for all Moorish practitioners. [Id. ¶ 23.]

He also alleges that Nationality, Birthrights, and Jurisprudence—the book that mail personnel

returned to the vendor—“explain[ed] the legal process for becoming a Moorish-american,”

which the Plaintiff was required to claim as his nationality in order to be recognized as a member

of the Moorish Science Temple of America. [Id. ¶ 40.] These allegations, taken together and

construed liberally, state a plausible claim that Plaintiff sincerely held a religious belief that was

substantially burdened by the Committee’s denial of his request to purchase a fez and,



215, 220 (2d Cir. 2014) (noting that “[i]t has not been decided in this Circuit whether . . . a prisoner must show at the
threshold that the disputed conduct substantially burdens his [or her] sincerely held religious beliefs,” but declining
to reach the question); see also Williams v. Does, 639 F. App’x 55, 56 (2d Cir. 2016) (noting that the Second Circuit
has not yet decided the issue and assuming that the substantial burden requirement applies). But, absent instruction
to the contrary, Second Circuit courts have continued to assume the validity of the substantial burden test when
addressing free exercise claims. See, e.g., Jones v. Annucci, No. 16-CV-2516(KMK), 2018 WL 910594, at *13
(S.D.N.Y. Feb. 14, 2018) (prisoner must make threshold showing that disputed conduct substantially burdens
                                                           8
subsequently, by the Mailroom Defendants’ interference with his purchase of an important

religious book.

         There is no basis, however, for Plaintiff’s Free Exercise claim against the Mailroom

Defendants for removal of the return address on two letters from the Grand Mufti. Plaintiff

acknowledges that he contacted the Grand Mufti both prior and subsequent to removal of the

return addresses. It therefore cannot be reasonably inferred—nor does Plaintiff allege—that the

lack of a return address on the envelope interfered with or otherwise burdened his religious

practice. Plaintiff’s Free Exercise claim as to the Mailroom Defendants’ removal of the return

address on two letters will therefore be dismissed.

             B. RLUIPA Claims Against All Defendants

         RLUIPA was intended to provide greater protection than is available under the First

Amendment Free Exercise Clause, see Holland, 758 F.3d at 224, and prohibits state and local

governments from taking actions that substantially burden the religious exercise of any person

unless the government shows that the action constitutes the least restrictive means of furthering a

compelling government interest. 42 U.S.C. § 2000cc-1(a)(1)-(2); Holt v. Hobbs, 135 S. Ct. 853,

859 (2015). However, a plaintiff’s remedies under RLUIPA are limited: RLUIPA does not

create a private right of action against state officials in their individual capacities, nor does it

authorize recovery of damages against state officials in either an individual or official capacity.

Holland, 758 F.3d at 224.

         For the same reasons that the Court permitted Plaintiff’s Free Exercise claim to proceed

against Defendants Strom, O’Braskey, Williams, Lewis, Aldi, Erfe, Bibens, Mulligan, Mudano,



sincerely held religious beliefs).                 9
and Failla for denial of permission to purchase a fez, and against Defendants Blanchard, White,

and Norton for returning Plaintiff’s religious book to the vendor, the Court will permit the

RLUIPA claim to proceed against these Defendants in their official capacities only for equitable

relief. See, e.g., Michalski v. Semple, No. 3:16-cv-2039(VLB), 2017 WL 4475994, at *8 (D.

Conn. Oct. 6, 2017) (permitting RLUIPA claim to proceed based on same allegations as First

Amendment free exercise claim). And, for the same reasons the Court dismissed Plaintiff’s Free

Exercise claims regarding removal of the Grand Mufti’s return address, the Court dismisses

Plaintiff’s RLUIPA claims with respect to those actions.

          C. First Amendment Establishment Clause Claims Against All Defendants

       Plaintiff next claims that the Committee Defendants violated the Establishment Clause of

the First Amendment when they permitted members of the Nation of Islam and the Five

Percenters to purchase crowns but denied his request to purchase a fez. He also alleges that the

Mailroom Defendants violated the Establishment Clause by returning his book to the vendor

despite his timely appeal of the book’s rejection, and by removing the Grand Mufti’s return

address from two incoming letters. The First Amendment directs that “Congress shall make no

law respecting an establishment of religion.” U.S. Const. Amend. I. “The Establishment Clause

guarantees . . . that the government may not coerce anyone to support or participate in religion or

its exercise, or otherwise act in a way which establishes a [state] religion.” Salahuddin v. Perez,

No. 99 CIV. 10431 (LTS), 2006 WL 266574, at *8 (S.D.N.Y. Feb. 2, 2006) (internal citations

and quotation marks omitted). Accordingly, the government must neither encourage nor

discourage religion and must maintain neutrality. When presented with an Establishment Clause

claim, a court must ask whether the challenged practice (1) has a secular purpose; (2) advances

                                                10
or inhibits religion in its principal or primary effect; and (3) fosters excessive entanglement

between religion and the state. Lemon v. Kurtzman, 403 U.S. 602, 612-13 (1971). However, in a

prison setting, legitimate penological interests must temper assessment of alleged violations of

the Establishment Clause. Id.

       Plaintiff’s allegations that he was denied permission to purchase a fez while members of

the Nation of Islam and the Five Percenters were permitted to purchase crowns are sufficient to

state a claim for violation of the Establishment Clause. Although the Committee identified a

secular purpose for its denial of Plaintiff’s request—security concerns—Plaintiff has plausibly

alleged that, in light of the Committee’s differential treatment of other religious groups, their

decision fostered excessive entanglement between religion and the state and had a primary effect

of inhibiting his religion while favoring other religions. See Loccenitt v. City of New York, No.

12 CIV. 948 (LTS), 2013 WL 1091313, at *4 (S.D.N.Y. Mar. 15, 2013).

       However, even construing Plaintiff’s pleadings liberally, he fails to plausibly allege an

Establishment Clause violation regarding the return of his book. Plaintiff himself theorizes that

the book was returned in retaliation for Plaintiff’s previous complaints concerning the Mailroom

Defendants [see Doc. 6 ¶ 45]—although improper, nonetheless a secular purpose—and Plaintiff

offers only impermissible conclusory speculation that the book was returned in retaliation for

“his religious correspondence.” [Id.] Plaintiff also fails to allege that the Mailroom Defendants’

actions had the primary effect of either advancing or inhibiting religion, nor does he explain how

their actions fostered excessive entanglement of government with religion.

       Plaintiff also fails to state a claim for violation of the Establishment Clause based on the

Mailroom Defendants’ purported removal of the Grand Mufti’s return address from incoming

                                                 11
letters. The actions cited by Plaintiff do not suggest any religious animus or preference. He cites

no racially- or religiously-charged remarks and no comparable situations in which other religious

groups were treated better. In fact, the allegations fail to demonstrate any invidious intent

whatsoever. On this record, no reasonable fact finder could draw an inference that the

Mailroom Defendants’ actions had the primary effect of advancing or inhibiting religion or

fostered excessive governmental entanglement with religion. Thus, Plaintiff’s Establishment

Clause claims as to the Mailroom Defendants are dismissed.

          D. Equal Protection Claims Against All Defendants

       Plaintiff further alleges that the Committee Defendants violated his right to equal

protection of the laws and discriminated against him on the basis of his religion by denying him

permission to purchase a fez. He also alleges that the Mailroom Defendants violated the Equal

Protection clause by returning his book to the vendor despite his timely appeal of the rejection,

and by removing the Grand Mufti’s return address from two incoming letters.

       The Equal Protection Clause protects prisoners from invidious discrimination. This

provision does not mandate identical treatment for each individual; rather, it requires that “all

persons similarly situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473

U.S. 432, 439-40 (1985). To state an equal protection claim, Plaintiff must allege facts showing

that he was treated differently from similarly-situated individuals and that the reason for the

different treatment was based on “impermissible considerations such as race, religion, intent to

inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to injure a

person.” Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000) (internal quotation marks

and citation omitted). A “plaintiff need not show ... that a government decisionmaker was

                                                  12
motivated solely, primarily, or even predominantly” by the improper classification; rather, it is

sufficient that such classification was “a motivating factor.” United States v. Yonkers, 96 F.3d

600, 611-12 (2d Cir. 1996). Intentional discrimination claims can be proven by, inter alia,

pointing to laws that contain express discriminatory classifications, identifying a facially neutral

law or policy that has been applied in an intentionally discriminatory matter, or demonstrating

that a facially neutral statute had an adverse effect and was motivated by discriminatory animus.

Brown v. City of Oneonta, 221 F.3d 337 (2d Cir. 2000). Additionally, with respect to claims of

religious discrimination in violation of the Equal Protection Clause, “[i]ndividuals will generally

not be heard to complain that government speech favors one viewpoint over another unless . . .

the challenged speech violates the Establishment Clause [as well].” Am. Atheists, Inc. v. Port

Auth. of New York & New Jersey, 760 F.3d 227, 246 (2d Cir. 2014).

        Plaintiff alleges that he was denied permission to purchase a fez while members of the

Nation of Islam and the Five Percenters are permitted to purchase crowns, notwithstanding the

fact that fezzes and crowns are very similar in design. [Doc. 1 ¶ 27.] This allegation is sufficient

to state a plausible claim that Plaintiff is being treated differently than similarly-situated

prisoners because of his religion. But Plaintiff’s allegations against the Mailroom Defendants

fail to state a plausible claim under the Equal Protection Clause because Plaintiff does not allege

that he was treated differently than other similarly-situated individuals on the basis of his

religion. See, e.g., Rossi v. Fishcer, No. 13-CV-3167 PKC DF, 2015 WL 769551, at *13

(S.D.N.Y. Feb. 24, 2015) (“Courts in the Second Circuit have emphasized that ‘it is axiomatic

that a plaintiff must allege that similarly situated persons have been treated differently.’”

(quoting Gagliardi v. Vill. of Pawling, 18 F.3d 188, 193 (2d Cir. 1994))); King v. New York State

                                                  13
Div. of Parole, 260 Fed. App’x 375, 379-80 (2d Cir. 2008) (affirming dismissal of equal

protection claim where petitioner “failed to identify a single individual with whom he can be

compared for Equal Protection purposes”). As with his Establishment Clause claims, Plaintiff

only states in conclusory terms that the Mailroom Defendants’ actions were religiously

motivated. Crucially, he does not allege that Defendants actually treated him differently than

anyone else. Plaintiff’s equal protection claims against the Mailroom Defendants are thus

dismissed.

             E.   First Amendment Mail Interference Claims Against the Mailroom Defendants

         Plaintiff alleges that Defendants Blanchard, White and Norton were responsible for

removing the return address on two letters from the Grand Mufti, and suggests that these actions

“violated law governing U.S. mail.” 2 [Doc. 6 ¶ 38.] The Court sees no basis for this claim.

         “A prisoner’s right to the free flow of incoming and outgoing mail is protected by the

First Amendment.” Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003) (citations omitted).

However, not every instance of interference with a prisoner’s mail will give rise to a

constitutional violation. For example, allegations of one or two incidents of mail tampering that

do not result in the plaintiff suffering any damage are generally insufficient to give rise to a

constitutional violation. See Morgan v. Montanye, 516 F.2d 1367, 1371 (2d Cir. 1975); see also

Pacheo v. Comisse, 897 F. Supp. 671, 681 (N.D.N.Y. 1995) (dismissing inmate’s claim based on

a single instance in which defendants allegedly opened his legal mail outside of his presence

because “he has shown no prejudice as a result of the allegedly unauthorized opening”). Rather,



         2  Plaintiff does not specify which law Defendants’ conduct purportedly violates, but, liberally construing
Plaintiff’s pleadings, the Complaint can be read to assert a First Amendment claim for interference with mail.
                                                         14
to establish a claim for interference with regular, non-legal mail in violation of the First

Amendment “an inmate must show a pattern and practice of interference that is not justified by

any legitimate penological concern.” Singleton v. Williams, No. 12-cv-02021 (LGS), 2014 WL

2095024, at *3 (S.D.N.Y. May 20, 2014) (internal quotation marks and citation omitted).

       The facts alleged by Plaintiff—two incidents of purported interference with the envelope

containing Plaintiff’s mail—do not constitute a “pattern or practice of interference with

[Plaintiff’s] incoming non-legal mail.” Guillory v. Weber, No. 9:12-CV-280 LEK/RFT, 2015

WL 1419088, at *12 (N.D.N.Y. Mar. 27, 2015) (two occasions of interference with nonlegal

mail does not constitute a “pattern or practice” giving rise to a First Amendment violation); see

also Cancel v. Goord, No. 00 Civ. 2042, 2001 WL 303713, at *6-7 (N.D.N.Y. Mar. 9, 2009)

(finding that neither one instance of interference with incoming, non-legal mail nor two instances

of mail interference with incoming, legal mail amount to a pattern and practice of mail

interference). Nor does Plaintiff allege that he suffered any prejudice due to the Mailroom

Defendants’ actions. He does not, for example, allege that he did not receive the letters or was

otherwise prevented from corresponding with the Grand Mufti. See Allah v. Greiner, No. 03

CIV. 3789 (NRB), 2004 WL 1713811, at *6 (S.D.N.Y. July 29, 2004), (finding that plaintiff

must allege that he suffered an injury in order to sustain a claim for interference of mail); see

also Davis, 320 F.3d at 351. Accordingly, all claims against Defendants Blanchard, White and

Norton pertaining to their alleged removal of the return address on incoming mail are dismissed.

          F.   Fifth Amendment Due Process Claims Against the Mailroom Defendants

       Plaintiff next contends that Defendants Blanchard, Norton and White denied him due

process of the laws by returning the book to the vendor before his appeal of the rejection notice

                                                 15
was decided. The Due Process Clause protects against the deprivation of a protected property

interest. A prisoner can state a due process claim for loss or destruction of property, however,

only if the state has not created adequate post-deprivation remedies. See Edwards v. Erfe, 588 F.

App’x 79, 80 (2d Cir. 2015) (citing Hudson v. Palmer, 468 U.S. 517, 533 (1984)).

       Connecticut provides a remedy for lost or destroyed property. Under Connecticut

General Statutes § 4-141, et seq., a prisoner may bring a claim against the Connecticut Claims

Commission unless there is another administrative remedy for his claim. See Conn. Gen. Stat. §

4-142. The Department of Correction has established an administrative remedy for lost or

destroyed property. See DEPARTMENT OF CORRECTION ADMINISTRATIVE DIRECTIVE 9.6(16)(B) ,

http://portal.ct.gov/DOC/AD/AD-Chapter-9 (last visited Nov. 9, 2018). Thus, a prisoner first

must utilize the administrative remedy and then can proceed to the Claims Commission if his

claim is denied.

       As the Department of Correction and State of Connecticut provide adequate post-

deprivation remedies, the plaintiff’s due process claim is dismissed pursuant to 28 U.S.C. §

1915A(b)(1)

          G. Retaliation Claims Against the Mailroom Defendants

       Plaintiff also alleges that Defendants Blanchard, Norton and White retaliated against him

for complaints he made about their mailroom practices. To state a Section 1983 retaliation

claim, a plaintiff must demonstrate “(1) protected speech or conduct, (2) adverse action by

defendant, and (3) a causal connection between the protected speech and the adverse action.”

Bilal v. White, 494 F. App’x 143, 146 (2d Cir. 2012). Because retaliation claims are easily

fabricated, the courts consider such claims with skepticism and require that they be supported by

                                                16
specific facts. Conclusory allegations of retaliatory conduct are not sufficient. See Dolan v.

Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (“First Amendment retaliation claims brought by

prisoners must ‘be supported by specific and detailed factual allegations,’ not stated ‘in wholly

conclusory terms.’”) (quoting Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir. 1983)).

        Filing a grievance is a constitutionally protected activity and, therefore, can constitute the

required protected conduct to support a retaliation claim. See Gill v. Pidlypchak, 389 F.3d 379,

380 (2d Cir. 2004). The plaintiff alleges that he filed a grievance after the second time the return

address was removed from a letter from the Grand Mufti. [Doc. 6 ¶ 34.] He alleges that, in

response and in violation of prison protocol, Defendants Blanchard, Norton, and White returned

a book he had ordered to the vendor before his appeal of the rejection notice was decided. [Id. ¶

45.] The Court considers these allegations sufficient at this stage of the litigation for the

retaliation claim to proceed. See Graham v. Henderson, 89 F.3d 75, 80 (2d Cir. 1996) (“This

court has held that retaliation against a prisoner for pursuing a grievance violates the right to

petition government for the redress of grievances guaranteed by the First and Fourteenth

Amendments and is actionable under § 1983.”); Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir.

1995) (“Prisoners ... have a constitutional right of access to the courts and to petition the

government for the redress of grievances, and prison officials may not retaliate against prisoners

for the exercise of that right.”).

           H. Connecticut Constitution Claims Against All Defendants

        Finally, Plaintiff alleges that the Defendants violated his rights under the following

provisions of the Connecticut Constitution: Article First § 3 (“The exercise and enjoyment of

religious profession and worship, without discrimination, shall forever be free to all persons in

                                                  17
the state….”); Article First § 8 (“No person shall be . . . deprived of life, liberty or property with

due process of law . . . .”); Article First § 14 (““The citizens have a right . . . to apply to those

invested with the powers of government, for redress of grievances, or other proper purposes, by

petition, address or remonstrance.”); and Article First § 20 (“No person shall be denied equal

protection of the law nor be subjected to segregation or discrimination in the exercise or

enjoyment of his or her civil or political rights because of religion, race, color, ancestry, national

origin, sex or physical or mental disability.”).

        The Connecticut Supreme Court has held that it does not intend to create a cause of

action for every alleged state constitutional violation. See Lopez v. Smiley, 375 F. Supp. 2d 19,

25 (D. Conn. 2005) (citing Binette v. Sabo, 244 Conn. 23, 47 (1998)). Thus, as a threshold

matter we must determine whether State of Connecticut has recognized a private right of action

under these state constitutional provisions.

        There is no established private right of action under the religious discrimination, due

process, or equal protection provisions (Article First §§ 3, 8, and 20) of the Connecticut

Constitution. Accordingly, courts in this district have routinely declined to exercise

supplemental jurisdiction over state constitutional claims stemming from these provisions. See,

e.g., Doe v. Mastroloni, 2016 WL 593439, at *16-*17 (D. Conn. Feb.1, 2016) (declining to

exercise supplemental jurisdiction over state constitutional provisions, including Article First §§

3, 8 and 20, where state courts have declined to recognize a private right of action) (citing cases);

Gothberg v. Town of Plainville, 148 F. Supp. 3d 168, 187-88 (D. Conn. 2015) (declining to

exercise supplemental jurisdiction over state constitutional claim under Article First § 8); Lopez,

375 F. Supp. 2d at 25 (declining to exercise supplemental jurisdiction over claims for money

                                                   18
damages and declaratory and injunctive relief based on violations of, inter alia, Article First § 8

of the Connecticut Constitution); Crowley v. Town of Enfield, No. 3:14 cv 01903 (MPS), 2015

WL 4162435, at *3 (D. Conn. July 9, 2015) (declining to recognize a private right of action

under Article First, §§ 8 and 20); M.A. v. City of Torrington, No. 3:10 cv 1890 (JBA), 2012 WL

3985166, at *4 (D. Conn. Sept. 10, 2012) (declining to recognize a cause of action under Article

First § 20); Silvera v. Connecticut Dep’t of Corr., 726 F. Supp. 2d 183, 199 (D. Conn. 2010)

(declining to recognize a private right of action under, inter alia, Article First § 20); Marshall v.

Town of Middlefield, No. 3:10 cv 1009 (JCH), 2012 WL 601783, at *9 (D. Conn. Feb. 23, 2012)

(declining to recognize a private right of action under, inter alia, Article First § 20); Ward v.

Housatonic Area Reg’l Transit Dist., 154 F. Supp. 2d 339, 356 (D. Conn. 2001) (“The court

finds that there is no private cause of action for monetary damages under the equal protection

and due process provisions [Art. First, §§ 1, 8, and 20] of the Connecticut Constitution.”). Given

that the provisions at issue raise novel and undeveloped issues of state law, and out of deference

to the State as the final arbiter of its own constitution, we will decline to exercise supplemental

jurisdiction over Plaintiff’s state law claims under Article First, §§ 3, 8, and 20 of the

Connecticut Constitution. See 28 U.S.C. § 1367(c) (“The district courts may decline to exercise

supplemental jurisdiction over a claim under subsection (a) if … the claim raises a novel or

complex issue of State law.”).

       Connecticut courts have, however, recognized a private right of action under Article First

§ 14, which protects the right to apply to governmental authorities for redress of grievances. See

Ward, 154 F. Supp. 2d at 356. This provision is related to Plaintiff’s federal retaliation claim,

and for the same reasons that Plaintiff’s federal retaliation claim may proceed, state law claims

                                                  19
against the Mailroom Defendants pursuant to Article First § 14 of the Connecticut Constitution

may also proceed at this time.

IV.    Conclusion

       In accordance with the foregoing analysis, the Court enters the following orders:

       (1)     Plaintiff’s First Amendment Free Exercise Clause, First Amendment

               Establishment Clause, and Equal Protection Clause claims will PROCEED

               against Defendants Strom, O’Braskey, Williams, Lewis, Aldi, Erfe, Bibens,

               Mulligan, Mudano, and Failla in their individual capacities for damages and in

               their official capacities for injunctive relief. Plaintiff’s RLUIPA claim will also

               PROCEED against Defendants Strom, O’Braskey, Williams, Lewis, Aldi, Erfe,

               Bibens, Mulligan, Mudano, and Failla in their official capacities for injunctive

               relief.

       (2)     All of Plaintiff’s claims against Defendants Blanchard, Norton, and White arising

               from removal of the Grand Mufti’s return address from incoming mail are

               DISMISSED.

       (3)     Plaintiff’s First Amendment Free Exercise Clause claim in connection with

               Plaintiff’s book order will PROCEED against Defendants Blanchard, Norton,

               and White in their individual capacities for damages and in their official

               capacities for injunctive relief. Plaintiff’s RLUIPA claim in connection with

               Plaintiff’s book order will PROCEED against Defendants Blanchard, Norton,

               and White in their official capacities for injunctive relief.



                                                 20
(4)   Plaintiff’s retaliation claim will PROCEED against Defendants Blanchard,

      Norton, and White in their individual capacities for damages and in their official

      capacities for injunctive relief.

(5)   Plaintiff’s due process claim against Defendants Blanchard, Norton, and White is

      DISMISSED.

(6)   Plaintiff’s claims pursuant to Article First § 14 of the Connecticut Constitution

      against Defendants Blanchard, Norton, and White will PROCEED.

(7)   Plaintiff’s claims pursuant to Article First §§ 3, 8, and 20 of the Connecticut

      Constitution are DISMISSED.

(8)   The Clerk shall verify the current work addresses for each Defendant with the

      Department of Correction Office of Legal Affairs, mail waiver of service of

      process request packets containing the Complaint to the Defendants within

      twenty-one (21) days of this Order, and report to the court on the status of the

      waiver request on the thirty-fifth (35) day after mailing. If any defendant fails to

      return the waiver request, the Clerk shall make arrangements for in-person service

      by the U.S. Marshal Service on him or her in individual capacity and the

      defendant shall be required to pay the costs of such service in accordance with

      Federal Rule of Civil Procedure 4(d).

(9)   The Clerk shall prepare a summons form and send an official capacity service

      packet to the U.S. Marshal Service. The U.S. Marshal is directed to effect service

      of the complaint on Defendants Strom, O’Braskey, Williams, Lewis, Aldi, Erfe,

      Bibens, Mulligan, Mudano, Failla, Blanchard, White, and Norton in their official

                                          21
       capacities at the Office of the Attorney General, 55 Elm Street, Hartford, CT

       06141, within twenty-one (21) days from the date of this order and to file a return

       of service within thirty (30) days from the date of this order.

(10)   The Clerk shall deliver a copy of this Order to Plaintiff.

(11)   The Clerk shall send a courtesy copy of the Complaint and this Order to the

       Connecticut Attorney General and the Department of Correction Office of Legal

       Affairs.

(12)   The Defendants shall file their response to the complaint, either an answer or

       motion to dismiss, within sixty (60) days from the date the waiver forms are sent.

       If they choose to file an answer, they shall admit or deny the allegations and

       respond to the cognizable claim recited above. They also may include any and all

       additional defenses permitted by the Federal Rules.

(13)   Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

       completed within seven months (210 days) from the date of this order.

       Discovery requests need not be filed with the court.

(14)   All motions for summary judgment shall be filed within eight months (240 days)

       from the date of this order.

(15)   Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

       dispositive motion within twenty-one (21) days of the date the motion was filed.

       If no response is filed, or the response is not timely, the dispositive motion can be

       granted absent objection.



                                        22
      (16)   If Plaintiff changes his address at any time during the litigation of this case, Local

             Court Rule 83.1(c)2 provides that Plaintiff MUST notify the court. Failure to do

             so can result in the dismissal of the case. Plaintiff must give notice of a new

             address even if he is incarcerated. Plaintiff should write “PLEASE NOTE MY

             NEW ADDRESS” on the notice. It is not enough to just put the new address on a

             letter without indicating that it is a new address. If Plaintiff has more than one

             pending case, he should indicate all of the case numbers in the notification of

             change of address. Plaintiff should also notify the defendant or the attorney for

             the defendant of his new address.

It is SO ORDERED.

Dated: New Haven, Connecticut
       November 19, 2018


                                            /s/ Charles S. Haight, Jr.
                                            Charles S. Haight, Jr.
                                            Senior United States District Judge




                                               23
